Citation Nr: 0700969	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., and M.F.

ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
February 1956.  He died in June 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  This case was remanded by the Board 
in August 2006 based on the appellant's request for a travel 
board hearing before a member of the Board; however, in a 
September 2006 Statement in Support of Claim, the appellant 
indicated in writing that she was withdrawing the request for 
a travel board hearing.  This case has been advanced on the 
docket. 


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003; the immediate cause of 
death was listed as  cardiac arrest, which was due to end 
stage cardiomyopathy. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for residuals of a gunshot wound to the left 
anterior shoulder left posterior thorax injury to muscle 
groups I and III, rated as 40 percent disabling; residuals of 
a gunshot wound to the left lateral neck injury to muscle 
group XXII, rated as 30 percent disabling; loss of alveolar 
process of the right side, rated as 30 percent disabling; 
residuals of gunshot wound, loss of substance of left ramus 
with retained fragment, rated as 20 percent disabling; 
residuals of gunshot wound to the right heel with retained 
fragment and injury to muscle group XI, rated as 20 percent 
disabling; residuals of gunshot wound to the right side of 
the face with injury to facial muscles, rated as 10 percent 
disabling; and scar to the left frontal region, rated as 0 
percent disabling; and had been in receipt of a total 
disability rating based on unemployability due to service-
connected disabilities (TDIU) rating from March 1, 1996.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.

5.  In an August 2002 decision, the Board granted an earlier 
effective date of March 1, 1996 for a total rating due to 
individual unemployability based on service-connected 
disabilities (TDIU). 

6.  The veteran was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
for a period of not less than 5 years immediately preceding 
his death.

7.  The appellant has asserted clear and unmistakable error 
(CUE) in the 1992 rating decision (referred to as a 1991 
decision) as an ancillary question on the appealed issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

8.  A formal or informal claim for TDIU was not raised by the 
veteran or by the evidence of record in 1991.

9.  The 1992 VA rating decision adjudicating the issues of 
increased ratings for service-connected disabilities was 
supported by the evidence then of record, the applicable 
statutory and regulatory provisions existing at the time were 
correctly applied, and the 1992 rating decision does not 
contain clear and unmistakable error of fact or law. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§3.102, 3.159, 3.312 (2006). 

2.  The appellant's assertion of clear and unmistakable error 
(CUE) in the 1992 rating decision does not raise a separately 
appealable issue of CUE, but is an ancillary question on the 
appealed issue of entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  38 C.F.R. § 3.22 (2006).

3.  The 1992 VA rating decision adjudicating the issues of 
increased ratings for service-connected disabilities does not 
contain clear and unmistakable error (CUE).  38 U.S.C.A. § 
5109A (West 2002 & Supp. 2006); 38 C.F.R. § 3.105(a) (2006).

4.  The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.CA. §1318 have not been met.  
38 U.S.C.A. §§1318, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.22, 3.102, 3.105(a), 3.159, 
20.1100, 20.1106 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim, except where the claim was received prior to change 
in law (November 2000) regarding the duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
July 2003, August 2003, November 2003, and June 2005, as well 
as the Statement of the Case and multiple Supplemental 
Statements of the Case, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish 
entitlement to the benefits sought, of what VA would do or 
had done, and what evidence she should provide, and informed 
the appellant that it was her responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support her claims.  

In the June 2005 letter, VA specifically asked the appellant 
to let VA know of any other evidence or information that she 
thought might support her claim, to identify any medical 
treatment records or health care providers, and to send in 
any evidence in her possession that pertained to her claims.  
The appellant subsequently submitted additional lay 
statements, but no additional medical evidence in support of 
her claims.  In a September 2006 Statement in Support of 
Claim form, the appellant wrote that she wanted her claim to 
be adjudicated on the evidence that was of record.  The Board 
is not aware of the existence of any additional relevant 
evidence in connection with the appellant's claims that VA 
has not sought.

Service and VA medical records, private medical records, 
purported private medical opinion, medical articles, personal 
hearing testimony, and other lay statements have been 
requested or associated with the record.  VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, and has done so at a 
personal hearing at the RO.  

Regarding the claim for service connection for the cause of 
the veteran's death, no further assistance in the form of 
medical opinion is necessary to decide this case because 
there is no competent evidence of record that indicates that 
the veteran's death may be associated with a service-
connected disability, including no favorable medical opinion 
of any probative value, and the record otherwise contains 
sufficient competent medical evidence to decide this case.  
38 C.F.R. § 3.159(c)(4).  

Regarding the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the notice and duty to assist provisions have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002). 
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for the  Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that it combined to cause death, or that it 
aided or lent assistance to the production of death.  That 
is, that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The appellant contends that the veteran's service-connected 
multiple gunshot wound residual disabilities, specifically 
the presence of retained metallic fragments from service-
connected residuals of gunshot wound disabilities, prevented 
the veteran's private treating physicians from conducting MRI 
testing, which might have revealed (non-service-connected) 
gall bladder problems earlier, and that the gall bladder 
disorder could have contributed to the veteran's (non-
service-connected) cardiac myopathy.  At a personal hearing 
at the RO in April 2004, the appellant also contended that 
shrapnel near the veteran's heart contributed to his death.

The veteran died on June [redacted], 2003.  The Certificate of Death 
reflects that the immediate cause of death was cardiac 
arrest, which was due to end stage cardiomyopathy.  

The appellant was married to the veteran at the time of  his 
death.  At the time of his death, the veteran was service-
connected for residuals of a gunshot wound to the left 
anterior shoulder left posterior thorax injury to muscle 
groups I and III, rated as 40 percent disabling; residuals of 
a gunshot wound to the left lateral neck injury to muscle 
group XXII, rated as 30 percent disabling; loss of alveolar 
process of the right side, rated as 30 percent disabling; 
residuals of gunshot wound, loss of substance of left ramus 
with retained fragment, rated as 20 percent disabling; 
residuals of gunshot wound to the right heel with retained 
fragment and injury to muscle group XI, rated as 20 percent 
disabling; residuals of gunshot wound to the right side of 
the face with injury to facial muscles, rated as 10 percent 
disabling; and scar to the left frontal region, rated as 0 
percent disabling; and had been in receipt of a TDIU rating 
effective from March 1, 1996.

The evidence weighing in favor of the appellant's claim 
includes the appellant's personal hearing testimony at the RO 
in April 2004, during which the appellant testified among 
other things that shrapnel near the veteran's heart 
contributed to his death.  The lay evidence also includes 
multiple statements from the appellant and other lay 
witnesses, and personal hearing testimony from other 
witnesses. 

The medical evidence purporting to weigh in favor of the 
appellant's claim includes the August 2004 letter of a 
private physician, Dr. Tucker, that the veteran's (non-
service-connected) chronically infected gall bladder "could 
have contributed to" the veteran's generalized weakness; the 
overall weakness in turn "could possibly cause some 
deterioration in [the veteran's] cardiac status with his 
cardiac myopathy"; the shrapnel in the veteran's body (from 
service-connected gunshot wounds) precluded MRI testing; if 
MRI testing had been conducted, he "might have diagnosed 
[the veteran's] gallbladder problems at an earlier date." 

Considered in its full context, Dr. Tucker's statement lacks 
probative value because it is an opinion of mere possibility 
and not probability.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative); Bloom v. West, 12 
Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence).  Dr. Tucker's 
opinion is that the veteran's (non-service-connected) gall 
bladder disorder "could have contributed to" the veteran's 
generalized weakness, which in turn "could possibly" have 
caused some deterioration of the (non-service-connected) 
cardiac myopathy.  The opinion does not purport that the 
shrapnel wounds were in any way a cause of the veteran's non-
service-connected gall bladder or cardiac disabilities, but 
only speculated that, had the shrapnel in the veteran's body 
(from service-connected gunshot wounds) not precluded MRI 
testing, the veteran "might have" been diagnosed with 
gallbladder problems at an earlier date.  Additionally, Dr. 
Tucker's statement did not contain any rationale for the 
purported opinions. 

A May 2004 letter from Dr. Touchstone reflects that he first 
treated the veteran in 1996 for (non-service-connected) 
myocardial infarction.  The statement only addressed non-
service-connected cardiac disability in relation to the 
veteran's death, and did not address any service-connected 
disabilities, including in relation to the veteran's death.  
This statement does not favor the appellant's position, as it 
reflects that the veteran's death was from non-service-
connected severe cardiomyopathy. 

The medical articles submitted are of no probative value 
because they pertain to the non-service-connected gall 
bladder and cardiac disabilities, and do not relate, with any 
degree of certainty, residuals of gunshot wound injuries to 
either the gall bladder or cardiac disabilities.  

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  Unfortunately, such is not present in 
this case.

The evidence weighing against the appellant's claim for 
service connection for the cause of the veteran's death 
includes the Certificate of Death that listed the immediate 
cause of death as cardiac arrest, which was due to end stage 
cardiomyopathy, and did not include residuals of any gunshot 
wounds as contributory factors in the veteran's death.  

The evidence weighing against the appellant's claim for 
service connection for the cause of the veteran's death also 
includes competent medical evidence such as VA treatment 
records and private medical physician statements that shows 
that the veteran's death was due to (non-service-connected) 
cardiac myopathy, with a possible contributing factor of 
(non-service-connected) gallbladder disease. 

The weight of the competent medical evidence demonstrates 
that the veteran's service-connected residuals of multiple 
gunshot wounds did not substantially or materially contribute 
to cause the veteran's death, did not combine to cause death, 
and did not aid or lend assistance to the production of 
death.  

The Board has considered the lay statements of record, as 
well as the personal hearing testimony by the appellant and 
other lay witnesses presented at the April 2004 personal 
hearing at the RO.  Lay witnesses are competent to report 
symptoms they observed the veteran experience at any time, as 
well as to report statements the veteran made to them.  With 
regard to the appellant's assertions that the veteran's 
service-connected service-connected disabilities indirectly 
(via non-diagnosis of underlying gallbladder disease due to 
inability to obtain MRI testing) contributed to the veteran's 
non-service-connected coronary artery disease, and that 
shrapnel near the veteran's heart contributed to his death, 
the Board notes that there is no indication that the 
appellant, other lay witnesses, or her representative possess 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Because the weight of the competent medical evidence shows 
that the veteran's service-connected disabilities did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death, a preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death, and it must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

DIC § 1318 Benefits

At the outset, it must be noted that the April 2006 statement 
of the case inappropriately attempted to adjudicate CUE as a 
separately appealable claim, rather than as an ancillary 
question pursuant to the 38 U.S.C.A. § 1318 issue on appeal.  
In fact, the appellant has not filed a separate claim of 
clear and unmistakable error (CUE) but, rather, has indicated 
error in the 1992 rating decision (the appellant has referred 
to this as a 1991 decision) as a basis for her appeal of the 
denial of benefits under 38 U.S.C.A. § 1318.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2006).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability (TDIU).  38 C.F.R. § 3.22 (2006).

The appellant filed her claim for DIC benefits in July 2003.  
This was after VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, in January 2000, to 
restrict the award of DIC benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical entitlement" 
as an additional basis for establishing eligibility.

The veteran was in receipt of a 100 percent disability rating 
(TDIU) for service-connected disabilities effective from 
March 1, 1996.  In this case, the veteran was not a prisoner 
of war, he died more than 5 years following his separation 
from active service, and was not receiving or entitled to 
receive compensation at the 100 percent rate for the 10-year 
period immediately preceding his death in June 2003.  

An August 2002 Board decision assigned an effective date of 
March 1, 1996 for TDIU.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1100 (2006).  The specific 
findings of fact and conclusions of law by the Board in the 
August 2002 decision addressing the question of earlier 
effective date for TDIU included that a June 1995 rating 
decision denying TDIU that was not appealed became a final 
decision; a new informal claim for TDIU was raised by the 
medical evidence of record (VA X-ray examination and report) 
dated March 1, 1996; the veteran's formal claim for TDIU was 
received on July 31, 1996; and the proper effective date for 
an award of TDIU was March 1, 1996.  

The appellant contends, generally, that there was clear and 
unmistakable error (CUE) in a January 1992 rating decision 
that addressed claims for increased rating and did not grant 
a 100 percent disability rating, including a 100 percent 
rating based on TDIU.  The error alleged in the 1992 rating 
decision is that there was an unadjudicated "implied and 
vocalized" TDIU claim that arose from the 1991 claim for 
increased rating, or a September 1991 request for physical 
examination on which the veteran indicated he did not have an 
employer, or an October 1991 report of VA medical 
examination.  The appellant contends that the 1991 claim for 
increased rating for service-connected disabilities in 1991, 
coupled with the veteran's indication that he did not have an 
employer, raised an informal claim for TDIU that, had VA 
acted on this informal TDIU claim, the result would have been 
the grant of a TDIU from the date of claim for increase in 
1991.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  CUE is a very specific 
and rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, neither can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

With regard to the contention that an informal claim for TDIU 
was raised in 1991, the Board finds that neither a formal nor 
informal claim for TDIU was raised in 1991.  The veteran's 
1991 claim was only for increased rating, and did not express 
an intent to apply for TDIU benefits, and did not identify 
TDIU as a benefit being sought, as  required to meet the 
requirements of an informal claim under 38 C.F.R. § 3.155 
(1991).  The mere indication that the veteran was not then 
currently employed does not reflect a request or claim for 
TDIU.  The veteran did not indicate that the fact of his 
unemployment was due to service-connected disabilities.  
Likewise, there was no VA or private medical evidence of 
record at that time that showed the veteran was individually 
unemployable due to service-connected disabilities, as 
required to raise an informal claim under 38 C.F.R. § 3.157 
(1991).  Furthermore, a formal claim was not receive within 
one year of the purported 1991 informal claim for TDIU, so 
any purported 1991 informal claim for TDIU was not culminated 
by the receipt of a formal claim within one year.  

With regard to an additional contention that, had the Purple 
Heart Award that was eventually awarded the veteran been 
awarded by the service department sooner, the veteran would 
have received a 100 percent disability rating in 1991, 
effective from the date he applied for increased rating 
(which the appellant contends was a claim for TDIU), the 
Board notes that the "error" alleged to have occurred is 
one by the service department, and not an error of fact or 
law by the VA adjudicator, as required to establish CUE in a 
VA rating decision.  In addition, the appellant has not 
specifically alleged how notice of a Purple Heart Award would 
have manifestly changed the outcome (100 percent rating 
versus the combined 80 percent rating assigned), as the 
rating of disabilities was based on the evidence of record at 
that time, including a recent VA examination report.  

With regard to the contentions of earlier effective date for 
TDIU, the finality of an August 2002 Board decision 
addressing the issue of earlier effective date for TDIU is 
legally dispositive of the question of the proper effective 
date for TDIU.  A claim for benefits under the provisions of 
38 U.S.C.A. § 1318 is the exception to the requirement that 
issues involved in a survivor's claim for death benefits be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  
The record does not indicate that the appellant has 
specifically alleged that there was CUE in either the June 
1995 rating decision denying TDIU or CUE in the August 2002 
Board decision.  As the appellant has not raised the issue of 
CUE in these decisions, the Board concludes that no further 
action or consideration is warranted as to this particular 
portion of the 38 U.S.C.A. § 1318 analysis.  

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death, that is, that the shrapnel residuals of gunshot 
wounds precluded MRI testing, which precluded early diagnosis 
and treatment for non-service-connected gall bladder disease, 
which in turn contributed to cause the veteran's non-service-
connected cardiomyopathy.  For example, the May 2004 letter 
from Dr. Touchstone reflects that he had been requested to 
give an opinion regarding the veteran's unemployability for 
the period of 10 years prior to the veteran's death, although 
Dr. Touchstone effectively declined to render such an 
opinion, indicating that he first treated the veteran in 1996 
for (non-service-connected) myocardial infarction.  To the 
extent the appellant might argue that the veteran's service-
connected disabilities rendered him totally disabled for at 
least 10 years before his death if a TDIU claim had been 
filed, such an allegation is tantamount to a "hypothetical 
claim" for entitlement, which is excluded from consideration 
under the revised regulation at 38 C.F.R. § 3.22 (2006).  See 
Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373, 1379-80 (Fed. Cir. 2003) (NOVA II).  
Accordingly, the appellant's appeal on this issue is denied.  

The veteran was not in receipt of a 100 percent disability 
rating (including TDIU) for service-connected disabilities 
for the statutory period of time prior to his death, that is, 
the veteran had neither a service-connected disability rated 
as 100 percent disabling nor any combination of service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death.  Thus, the veteran is not 
a "deceased veteran" for purposes of applying 38 U.S.C.A. § 
1318 and 38 C.F.R. 
§ 3.22.  In essence, the facts of this case are not in 
dispute and the law is dispositive.  
Accordingly, the claim for DIC under the provisions of 38 
U.S.C.A. § 1318 will be denied because of the absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied. 




____________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


